Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered October 20, 1978, convicting him of rape in the first degree and sodomy in the first degree, upon a jury verdict, and sentencing him to two concurrent terms of imprisonment, each having a maximum of 15 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentences to two concurrent terms of imprisonment, each having a maximum of 10 years. As so modified, judgment affirmed. The sentences were excessive to the extent indicated. We have examined the defendant’s other contentions and find them to be without merit. Mollen, P. J., Titone, Martuscello and O’Connor, JJ., concur.